BLATCHFORD, District Judge.
The register is correct. William C. Prankard must file his petition in the Eastern district of New York. I have referred to the petition on file in this case, and observe that it states that John S. Marshall was a copartner with the petitioners when the copartnership debts, set forth in Schedule A,-were contracted, and that the members of the copartnership are bankrupts, jointly and individually. On this state of facts, no proceedings can be had on the petition or petitions of the Prank-ards, unless Marshall joins with them, until he is brought in by a notice and proceedings under general order No. IS. The clerk will certify this decision to the register, Isaac Dayton, Esq.